DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Mr. Tomasz J. Kaczmarski 03/23/2021.
The application has been amended as follows:
In the claim:
Claims 1-15 have been replaced with the following:
1.	(Currently amended) A driver for communication with a transponder, 
for a vehicle at least one of access and start system, the driver comprising:
a resonant circuit;
a frequency detection apparatus;
wherein after a first transmission at a first transmission frequency and after driver-side reception of a response of a transponder, and after driver-side determination of response frequency of the response using the frequency detection apparatus, said response frequency being set at the driver as a second transmission frequency at which the driver is then intended to transmit
wherein the resonant circuit has a higher driver resonant frequency than the first transmission frequency and the second transmission frequency; and
a controller configured to change pauses between transmissions at the driver resonant frequency, and thus generating the second transmission frequency upon a second transmission of the driver;
the driver configured to change its transmission frequency from the first transmission frequency to the second transmission frequency, the response frequency being set at the driver as the second transmission frequency at which the driver is intended to transmit, the controller generating a pause at least one of before and after respectively a transmission at the driver resonant frequency;
wherein the one or more pauses is selected for transmission at the second transmission frequency in a different at least one of length and number than for transmission at the first transmission frequency.
2.	(Cancelled)
3.	(Canceled)
4.	(Currently amended) The driver as claimed in claim 1, 
 further configured to set at the driver the response frequency as the second transmission frequency at which the driver is intended to transmit;
the controller changing the driver resonant frequency by changing capacitance of a resonant circuit of the driver.
	


wherein the driver has an, in particular quasi-resonant, resonant circuit, which has a five to twenty per cent higher resonant frequency than the first transmission frequency and also than the second transmission frequency of the transponder.
6.	(Currently amended) The driver as claimed in claim 1, 
wherein at least one of the driver and the controller thereof is configured to charge a capacitance of a resonant circuit of the driver during inserted pauses between the transmissions, in particular per period, at the higher resonant frequency.
7.	(Currently amended) The driver as claimed in claim 1, wherein at least one of the driver and the controller thereof is configured to isolate an antenna of a resonant circuit from a capacitance of a resonant circuit of the driver during inserted pauses between the transmission, in particular of one or more periods, at the higher resonant frequency.
8.	(Currently amended) The driver as claimed in claim 1, 
wherein at least one of the driver and the controller thereof is configured at least one of not to transmit and to transmit at a different frequency to the resonant frequency of the driver during inserted pauses between the transmission, of one or more periods, at the higher resonant frequency of the driver.
9.	(Currently amended) The driver as claimed in claim 1 further comprising: 
a controller for changing pauses between the transmission at the higher resonant frequency;
wherein changing of pauses comprises at least one of extending and shortening of pauses and increasing and reducing the number of pauses.
10.	(Currently amended) The driver as claimed in claim 1, 
 wherein the frequency detection apparatus is comprised in the controller, the frequency detection apparatus being configured to determine the response frequency as a frequency of a fundamental oscillation of  the response of a transponder. 



wherein the transponder comprises a “quasi-resonant” resonant circuit, the resonant circuit having a higher resonant frequency than the first transmission frequency and the second transmission frequency of the transponder; and
the transponder comprises a controller for changing pauses between the transmission at the higher resonant frequency and thus generating at least one of respectively the first transmission frequency and second transmission frequency as a transmitted fundamental frequency upon at least one of the first transmission and the second transmission.
12.	(Currently amended) The driver as claimed in claim 1, 
wherein at least one of the driver and the controller thereof has a zero crossing detection system for determining a zero crossing of antenna current in an antenna of a resonant circuit of the driver, and thus determine time of at least one of 
13.	(Currently amended) The driver as claimed in claim 1, 
wherein at least one of the driver and the controller thereof has a zero crossing detection system configured to determine a zero crossing of 
14.	(Currently amended) The driver as claimed in claim 1, 
wherein at least one of a request and one or more further transmission of the driver to the transponder and the response and further responses of the transponder are configured to at least one of authenticate the transponder in the driver and vice versa, and for a motor vehicle access and start system.
	

 comprising: 
after a transmission of a request at a first transmission frequency by the driver 
and after driver-side reception of a response of a transponder at a response frequency determining said response frequency setting said response frequency wherein a resonant circuit has a higher driver resonant frequency than the first transmission frequency and the second transmission frequency;
changing pauses between transmissions at the driver resonant frequency, and thus generating the second transmission frequency upon a second transmission of the driver;
changing transmission frequency of the driver from the first transmission frequency to the second transmission frequency, the response frequency being set at the driver as the second transmission frequency at which the driver is intended to transmit; 
generating one or more pauses without transmission at the resonant frequency of the resonant circuit of the driver ; and
selecting the one or more pauses for transmission at the second transmission frequency in a different at least one of length and number than for transmission at the first transmission frequency.
Allowable Subject Matter
4.         Claims 1, 4-15 are allowed as applicant’s remarks on page 6, filed 01/04/2021.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649